Citation Nr: 0940898	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-15 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Ann Arbor, 
Michigan


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred at a private medical facility from 
January 4-8, 2009.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran's dates of active service are not contained in 
the medical service file which is currently before the Board. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision letter of March 2009 by the 
Department of Veterans Affairs Medical Center (VAMC) in Ann 
Arbor, Michigan.  
 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The care and services rendered to the Veteran at a non-VA 
medical facility from January 4-8, 2009, were not authorized 
in advance and were not for the purpose of treating an 
adjudicated service-connected disability.

2.  The Veteran has coverage under Medicare for a portion of 
the cost of treatment received at a non-VA facility from 
January 4-8, 2009.


CONCLUSION OF LAW

The requirements for payment or reimbursement of medical 
expenses incurred from January 4-8, 2009, are not met.  38 
U.S.C.A. §§ 1725, 1728(a) (West 2002); 38 C.F.R. §§ 17.52, 
17.54, 17.120, 17.1001(a), 17.1002(g) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at a non-VA facility from January 4-8, 
2009.  He asserts that Medicare paid for only a portion of 
the expenses associated with the treatment provided during 
that hospitalization, and he has no other insurance.  He 
reportedly required emergency services, and the ambulance 
would only take him to the private facility.     

The Board finds that the VA's duties with respect to 
notifying the Veteran and the development of evidence under 
the law have been fulfilled.  The Veteran was provided a 
Veterans Claims Assistance Act of 2000 letter in on an 
unspecified date, and another letter in March 2009 which 
discussed the criteria which must be met before payment may 
be made for medical expense.  Although the letters were not 
provided prior to adjudication of the claim, the Veteran was 
afforded a period of time to submit additional evidence, but 
did not do so.  Therefore, the timing of the letters was not 
prejudicial.  All relevant facts have been properly 
developed, and all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
pertinent medical treatment records have been obtained.  The 
Veteran withdrew a request for a hearing.  The Board also 
notes that the Veteran has not submitted or made reference to 
any additional records which would tend to substantiate his 
claim.  It appears clear, therefore, that there are no 
outstanding records or other evidence that could support the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required. 

The Board further notes that the essential facts of this case 
are not in dispute, and the resolution depends on the 
application of the law rather than on weighing of the 
evidence.  Under such circumstances, any failure to meet the 
duty to assist and notify is harmless error.  See Valiao v. 
Principi, 17 Vet. App 229 (2003).  Taking these factors into 
consideration, there is no prejudice to the Veteran in 
proceeding to consider the claim on the merits. 

The Veteran seeks reimbursement for the expenses that he 
incurred for his care at the non-VA medical facility from 
January 4-8, 2009.  The relevant facts in this case are not 
in dispute.  The Veteran was hospitalized at the Herrick 
Medical Center January 4, 2009, for symptoms of dizziness and 
falling.  He was diagnosed as having a probably lower GI 
bleed.  He remained hospitalized until January 2009.  As of 
the date of treatment, the Veteran had not established 
service connection for any disabilities.  

Generally, the admission of a Veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. 
§ 17.54.  There is no indication in the file that the 
treatment was authorized by the VA.  In fact, review of the 
Veteran's own contentions does not indicate that he asserts 
that there was any such authorization.    Thus, the Veteran's 
treatment at the non-VA facility was not authorized.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. 
§ 17.120 (quoted below), the VA may reimburse Veterans for 
unauthorized medical expenses incurred in non-VA facilities 
where:

(a)  For Veterans with service connected 
disabilities. Care or services not 
previously authorized were rendered to a 
Veteran in need of such care or services: 
        (1)  For an adjudicated service-
connected disability; 
        (2)  For nonservice-connected 
disabilities associated with and held to 
be aggravating an adjudicated service-
connected disability; 
        (3)  For any disability of a Veteran 
who has a total disability permanent in 
nature resulting from a service-connected 
disability (does not apply outside of the 
States, Territories, and possessions of 
the United States, the District of 
Columbia, and the Commonwealth of Puerto 
Rico);
        (4)  For any illness, injury or 
dental condition in the case of a Veteran 
who is participating in a rehabilitation 
program under 38 U.S.C. ch. 31 and who is 
medically determined to be in need of 
hospital care or medical services for any 
of the reasons enumerated in § 17.48(j); 
and 

(b)  In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and 

(c)  When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  After considering all of the evidence of 
record, however, the Board finds that the first of these 
requirements has not been met.  In this regard, the Board 
notes that the care and services rendered to the Veteran were 
not for the purpose of treating an adjudicated service-
connected disability or a nonservice-connected disability 
which was aggravating a service-connected disability.  As was 
noted above, the Veteran has never established service 
connection for any disability.  The Board also notes that the 
Veteran was not participating in a rehabilitation program.  
Thus, the facts surrounding the Veteran's case do not fit 
into the statutory scheme established by Congress for the 
payment of or reimbursement for expenses incurred at a non-VA 
facility.  See Zimick, 11 Vet. App. at 48-49.  Accordingly, 
the Board concludes that the criteria for reimbursement of 
unauthorized medical expenses under 38 U.S.C.A. § 1728(a) are 
not met.

In addition, the Board finds that the requirements for 
reimbursement for emergency medical treatment for a 
nonservice-connected disorder have not been met.  Under 
38 C.F.R. § 17.1002 (Substantive conditions for payment or 
reimbursement) payment or reimbursement under 38 U.S.C. 1725 
for emergency services may be made only if all of the 
following conditions are met: 

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment; 

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment;

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  
38 C.F.R. § 17.1002. 

Additionally, the recent Veterans' Mental Health and Other 
Care Improvements Act of 2008 amended portions of § 1725 to 
make mandatory (as opposed to discretionary) the 
reimbursement of the reasonable value of emergency treatment 
furnished by a non-VA facility if all of the pertinent 
criteria outlined above are otherwise satisfied.  See Pub. L. 
No. 110-387, § 402, 122 Stat. 4110 (2008).  

Also, this amendment also added a provision essentially 
expanding the definition of "emergency treatment" to 
include treatment rendered until such time as a Veteran can 
be transferred safely to a VA facility or other Federal 
facility and such facility is capable of accepting such 
transfer.  Under the expanded definition, emergency treatment 
also includes treatment provided until such time as a VA 
facility or other Federal facility accepts transfer if: (1) 
at the time the Veteran could have been transferred safely to 
a VA facility or other Federal facility, no such facility 
agreed to accept such transfer; and (2) the treating hospital 
made and documented reasonable attempts to transfer the 
Veteran to a VA facility or other Federal facility.  
38 U.S.C.A. § 1725(f) (West Supp. 2009).  

In the present case, the Veteran does not meet all the 
requirements for reimbursement for emergency medical 
treatment for a nonservice-connected disorder because he has 
coverage under a "health-plan contract" (Medicare, see 
38 C.F.R. § 17.1001(a)) for payment or reimbursement, in 
whole or in part, for the emergency treatment.  The record 
reflects that a portion of the expenses for his treatment has 
already been paid under the Medicare program.  There is no 
dispute that the Veteran has coverage under Medicare A and B.  
The fact that not all of the bills from this treatment were 
covered completely is not relevant under the foregoing 
regulation.  Accordingly, the Board concludes that the 
criteria for reimbursement of unauthorized medical expenses 
under 38 U.S.C.A. §§ 1725 and 1728 are not met.

The Board further notes that, in the absence of authorizing 
statutory or regulatory authority, the Board may not award 
payment or reimbursement of the private medical expenses at 
issue.  Zimick, 11 Vet. App. at 50, citing Office of 
Personnel Management v. Richmond, 496 U.S. 414, 424 (1990) 
(payment of money from the [Federal] Treasury "must be 
authorized by a statute").  In other words, there is no legal 
method available to the Board to allow the benefit the 
Veteran seeks.  

In the absence of evidence to establish that the Veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or on the basis of individual authorization 
under 38 U.S.C.A. §§ 1703 or 1710, payment or reimbursement 
of those services is not warranted.  The benefit sought by 
the Veteran is not authorized under the circumstances of his 
claim, and the claim must be denied.  


ORDER

Entitlement to payment of reimbursement for unauthorized 
medical expenses incurred from January 4-8, 2009, is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


